Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BSQUARE CORPORATION (Exact name of registrant as specified in its charter) Washington 91-1650880 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 110 110th Avenue NE, Suite 300 Bellevue, Washington 98004 (Address of Principal Executive Offices) (Zip Code) FOURTH AMENDED AND RESTATED STOCK PLAN (Full title of the plan) Jerry D. Chase President and Chief Executive Officer 110 110th Avenue NE, Suite 300 Bellevue, Washington 98004 (Name and address of agent for service) (425) 519-5900 (Telephone number, including area code, of agent for service) Copies to: Mark F. Worthington, Esq. Summit Law Group, PLLC 315 Fifth Avenue South, Suite 1000 Seattle, Washington 98104 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☐ Accelerated filer ☐ Non-accelerated filer ☐(Do not check if a smaller reporting company) Smallerreportingcompany ☒ Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ CALCULATION OF REGISTRATION FEE Title of securities tobe registered Amount to be registered (1) Proposed maximum offering price per share Proposed maximum aggregate offering price Amount of registration fee Common Stock, no par value per share 700,000 (2) $5.50 (3) TOTALS $3,850,000.00 $446.22 Pursuant to Rule 416(a) under the Securities Act of 1933, as amended (the “Securities Act”), this registration statement also covers any additional shares of the registrant’s common stock that become issuable under the registrant’s Fourth Amended and Restated Stock Plan by reason of any stock dividend, stock split, recapitalization or other similar transaction effected without receipt of consideration that increases the number of the registrant’s outstanding shares of common stock. Represents additional shares of common stock available for issuance under the Fourth Amended and Restated Stock Plan. Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(h) and Rule 457(c) under the Securities Act based upon the average of the high and low sales price of the common stock on August 3, 2017, as reported on the Nasdaq Global Market. EXPLANATORY NOTE UNDER GENERAL INSTRUCTION E REGISTRATION OF ADDITIONAL SECURITIES AND INCORPORATION BY REFERENCE This registration statement registers 700,000 additional shares of the registrant’s common stock authorized for issuance under the registrant’s Fourth Amended and Restated Stock Plan.The additional shares are of the same class as other securities relating to the Fourth Amended and Restated Plan for which the registrant’s previous registration statements on Form S-8 (File No.333-89333 (as amended), File No.333-70210, File No.333-90848 (as amended), File No.333-114104, File No.333-116279, File No.333-162925, File No.333-166804, File No. 333-172904, File No. 333-183668, and File No. 333-205707) are effective.These previous registration statements on Form S-8 (File No.333-89333 (as amended), File No.333-70210, File No.333-90848 (as amended), File No.333-114104, File No.333-116279, File No.333-162925, File No.333-166804, File No. 333-172904, File No. 333-183668, and File No. 333-205707), including any amendments thereto or filings incorporated therein, are incorporated by reference into this registration statement pursuant to General InstructionE, except that the provisions contained in Part II of such earlier registration statements are modified as set forth in this registration statement.
